

QORVO, INC.
2012 STOCK INCENTIVE PLAN
Restricted Stock Unit Agreement
(Service-Based Award for Senior Officers)
THIS AGREEMENT (together with Schedule A, attached hereto, the “Agreement”) is
made effective as of the Grant Date (as defined in Section 2 below) between
QORVO, INC., a Delaware corporation (the “Company”), and _________________, an
Employee of, or individual in service to, the Company or an Affiliate (the
“Participant”).
RECITALS:
In furtherance of the purposes of the Qorvo, Inc. 2012 Stock Incentive Plan (As
Assumed by Qorvo, Inc. and Amended and Restated Effective January 1, 2015)
(Formerly, the RF Micro Devices, Inc. 2012 Stock Incentive Plan), as it may be
amended (the “Plan”), and in consideration of the services of the Participant
and such other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Participant hereby agree as
follows:
1.Incorporation of Plan. The rights and duties of the Company and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in the
Agreement and those of the Plan, the provisions of the Plan shall govern, unless
the Administrator determines otherwise. Unless otherwise defined herein,
capitalized terms in this Agreement shall have the same definitions as set forth
in the Plan.
2.    Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this Section 2:
(a)    The “Participant” is ___________. Employee ID# _____________,
(b)    The “Grant Date” is ___________.
(c)    The “Restriction Period” is the period beginning on the Grant Date and
ending on such date or dates and occurrence of such conditions as described in
Schedule A which is attached hereto and expressly made a part of this Agreement.
(d)    The number of shares of Common Stock subject to the award of Restricted
Stock Units granted under this Agreement shall be ____________ shares (the
“Shares”).
3.    Grant of Award of Restricted Stock Units. Subject to the terms of this
Agreement and the Plan, the Company hereby grants the Participant an award of
Restricted Stock Units (the “Award”) for that number of Shares as is set forth
in Section 2. The Participant expressly acknowledges that the terms of Schedule
A shall be incorporated herein by reference and shall constitute part of this
Agreement. The Company and the Participant further acknowledge that the
Company's signature on the signature page hereof, and the Participant's
signature on the Grant Letter contained in Schedule A, shall constitute their
acceptance of all of the terms of this Agreement.
4.    Stockholder Rights. The Participant or his or her legal representatives,
legatees or distributees shall not be deemed to be the holder of any Shares
subject to the Award and shall not have any dividend rights (except as otherwise
provided in Section 3 of Schedule A), voting rights or other rights as a






--------------------------------------------------------------------------------



stockholder unless and until (and then only to the extent that) the Award has
vested and certificates for such Shares have been issued and delivered to him,
her or them (or, in the case of uncertificated shares, other written evidence of
ownership in accordance with Applicable Law shall have been provided).
5.    Vesting and Earning of Award. Subject to the terms of the Plan and this
Agreement, the Award shall be deemed vested and earned, and the Shares subject
to the Award shall be distributable as provided in Section 7 herein, upon such
date or dates, and subject to such conditions, as are described in this
Agreement, including Section 2 of Schedule A. Without limiting the effect of the
foregoing, the Shares subject to the Award may vest in installments over a
period of time, if so provided in Schedule A. The Participant expressly
acknowledges that the Award shall vest only upon such terms and conditions as
are provided in this Agreement (including but not limited to Schedule A) and
otherwise in accordance with the terms of the Plan. Without limiting the effect
of the foregoing, the Participant understands and agrees that the Administrator
may delay the vesting of the Award (or portion thereof) and the issuance of the
underlying Shares in order to comply with Applicable Law or applicable policies
of the Company implemented to ensure compliance with such laws (including but
not limited to insider trading provisions and the Company's insider trading
policy); provided, however, that any such delay in vesting of the Award or
issuance of Shares shall not apply to any Shares subject to an effective Rule
10b5-1 trading plan. The Administrator has sole authority to determine whether
and to what degree the Award has vested and been earned and is payable and to
interpret the terms and conditions of this Agreement and the Plan.
6.    Effect of Termination of Employment; Forfeiture of Award. Except as may be
otherwise provided in the Plan or this Agreement (including but not limited to
Schedule A), in the event the employment or service of the Participant is
terminated for any reason (whether by the Company or the Participant, and
whether voluntary or involuntary) and all or part of the Award has not been
earned or vested as of the Participant’s Termination Date pursuant to the terms
of this Agreement, then the Award, to the extent not vested as of the
Participant’s Termination Date, shall be forfeited immediately upon such
termination, and the Participant shall have no further rights with respect to
the Award or the Shares underlying that portion of the Award that has not yet
been earned and vested. The Participant expressly acknowledges and agrees that
the termination of his or her employment or service shall (except as may
otherwise be provided in this Agreement or the Plan) result in forfeiture of the
Award and the Shares to the extent the Award has not been earned and vested as
of his or her Termination Date.
7.    Settlement of Award. The Award, if earned in accordance with the terms of
this Agreement, shall be payable in whole shares of Common Stock. The total
number of Shares that may be acquired upon vesting of the Award (or portion
thereof) shall be rounded down to the nearest whole share. A certificate or
certificates for the Shares subject to the Award or portion thereof shall be
issued in the name of the Participant or his or her beneficiary (or, in the case
of uncertificated shares, other written evidence of ownership in accordance with
Applicable Law shall be provided) as soon as practicable after, and only to the
extent that, the Award or portion thereof has vested and is distributable.
Shares of Common Stock or any other benefit subject to the Award shall, upon
vesting of the Award (and except as otherwise provided in Sections 2(b)(iv) and
2(b)(v) of Schedule A), be issued and distributed to the Participant (or his or
her beneficiary) no later than the later of (a) the fifteenth (15th) day of the
third month following the Participant’s first taxable year in which the amount
is no longer subject to a substantial risk of forfeiture, or (b) the fifteenth
(15th) day of the third month following the end of the Company’s first taxable
year in which the amount is no longer subject to a substantial risk of
forfeiture, or otherwise in accordance with Code Section 409A.
8.    No Right of Continued Employment or Service. Nothing contained in this
Agreement or the Plan shall confer upon the Participant any right to continue in
the employment or service of the Company or an Affiliate or to interfere in any
way with the right of the Company or an Affiliate to terminate the

2





--------------------------------------------------------------------------------



Participant’s employment or service at any time. Except as otherwise expressly
provided in the Plan and this Agreement (including but not limited to Schedule
A), all rights of the Participant under the Plan with respect to the unvested
portion of his or her Award shall terminate upon the termination of employment
or service of the Participant with the Company or an Affiliate. The grant of the
Award does not create any obligation to grant further awards.
9.    Nontransferability of Award and Shares. The Award shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
by will or the laws of intestate succession. The designation of a beneficiary in
accordance with the Plan does not constitute a transfer. The Participant shall
not sell, transfer, assign, pledge or otherwise encumber the Shares subject to
the Award until such Shares have been issued and delivered to the Participant.
10.    Withholding; Tax Consequences.
(a)    The Participant acknowledges that the Company shall require the
Participant to pay the Company the amount of any federal, state, local, foreign
or other tax or other amount required by any governmental authority to be
withheld and paid over by the Company to such authority for the account of the
Participant, and the Participant agrees, as a condition to the grant of the
Award and delivery of any Shares, to satisfy such obligations. Notwithstanding
the foregoing, the Administrator may in its discretion establish procedures to
permit the Participant to satisfy such obligation in whole or in part, and any
local, state, federal, foreign or other income tax obligations relating to the
Award, by electing (the “election”) to have the Company withhold shares of
Common Stock from the Shares to which the recipient is otherwise entitled. The
number of Shares to be withheld shall have a Fair Market Value as of the date
that the amount of tax to be withheld is determined as nearly equal as possible
to (but not exceeding) the amount of such obligations being satisfied. Each
election must be made in writing to the Administrator in accordance with
election procedures established by the Administrator.
(b)    The Participant acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) with respect to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant or vesting of the Award and/or the acquisition or
disposition of the Shares subject to the Award and that he or she has been
advised that he or she should consult with his or her own attorney, accountant
and/or tax advisor regarding the decision to enter into this Agreement and the
consequences thereof. The Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.
11.    Administration. The authority to construe and interpret this Agreement
and the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan, including but not limited to the sole
authority to determine whether and to what degree the Award has been earned and
vested. Any interpretation of this Agreement by the Administrator and any
decision made by it with respect to this Agreement is final and binding.
12.    Superseding Agreement; Successors and Assigns. This Agreement supersedes
any statements, representations or agreements of the Company with respect to the
grant of the Award, any other equity-based awards or any related rights, and the
Participant hereby waives any rights or claims related to

3





--------------------------------------------------------------------------------



any such statements, representations or agreements. Except as may be otherwise
provided in the Plan, this Agreement does not supersede or amend any existing
Change in Control Agreement, Inventions, Confidentiality and Nonsolicitation
Agreement, Noncompetition Agreement, Severance Agreement, Employment Agreement
or any other similar agreement between the Participant and the Company,
including, but not limited to, any restrictive covenants contained in such
agreements. This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective executors, administrators,
next-of-kin, successors and assigns.
13.    Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
Delaware, without regard to the conflict of laws provisions of any state, and in
accordance with applicable federal laws of the United States.
14.    Amendment; Waiver. Subject to the terms of the Plan and this Agreement,
this Agreement may be modified or amended only by the written agreement of the
parties hereto. Notwithstanding the foregoing, the Administrator shall have
unilateral authority to amend this Agreement (without Participant consent) to
the extent necessary to comply with Applicable Law or changes to Applicable Law
(including but not limited to federal securities laws and Code Section 409A).
The waiver by the Company of a breach of any provision of this Agreement by the
Participant shall not operate or be construed as a waiver of any subsequent
breach by the Participant.
15.    Notices. Except as may be otherwise provided by the Plan, any written
notices provided for in this Agreement or the Plan shall be in writing and shall
be deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three business days after mailed but in no event later
than the date of actual receipt. Notice may also be provided by electronic
submission, if and to the extent permitted by the Administrator. Notices shall
be directed, if to the Participant, at the Participant’s address indicated by
the Company’s records, or if to the Company, at the Company’s principal office
located in Greensboro, NC, attention Corporate Treasurer, Qorvo, Inc.
16.    Severability. The provisions of this Agreement are severable and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
17.    Restrictions on Award and Shares. The Company may impose such
restrictions on the Award and any Shares or other benefits underlying the Award
as it may deem advisable, including without limitation restrictions under the
federal securities laws, the requirements of any stock exchange or similar
organization and any blue sky, state or foreign securities laws applicable to
such Award or Shares. Notwithstanding any other provision in the Plan or this
Agreement to the contrary, the Company shall not be obligated to issue, deliver
or transfer shares of Common Stock, to make any other distribution of benefits,
or to take any other action, unless such delivery, distribution or action is in
compliance with all Applicable Law (including but not limited to the
requirements of the Securities Act). The Company may cause a restrictive legend
to be placed on any certificate for Shares issued pursuant to the Award in such
form as may be prescribed from time to time by Applicable Law or as may be
advised by legal counsel. The Administrator may delay the right to receive or
dispose of shares of Common Stock (or other benefits) upon settlement of the
Award at any time if the Administrator determines that allowing issuance of
shares of Common Stock (or distribution of other benefits) would violate any
federal, state or foreign securities laws or applicable policies of the Company,
and the Administrator may provide in its discretion that any time periods to
receive shares of Common Stock (or other benefits) subject to the Award are
tolled or extended during a period of suspension or delay (subject to any Code
Section 409A considerations); provided, however, that any such delay,

4





--------------------------------------------------------------------------------



suspension, tolling or extension shall not apply to any Shares subject to an
effective Rule 10b5-1 trading plan.
18.    Counterparts; Further Instruments. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.
19.    Compliance with Recoupment, Ownership and Other Policies or Agreements.
As a condition to receiving this Award, the Participant agrees that he or she
shall abide by all provisions of any equity retention policy, compensation
recovery policy, stock ownership guidelines and/or other similar policies
maintained by the Company, each as in effect from time to time and to the extent
applicable to the Participant from time to time. In addition, the Participant
shall be subject to such compensation recovery, recoupment, forfeiture, or other
similar provisions as may apply at any time to the Participant under Applicable
Law.
[Signature Page to Follow]

5





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company
and by the Participant effective as of the Grant Date stated herein.


QORVO, INC.
By: ______________________________________
Robert A. Bruggeworth
President and Chief Executive Officer
Attest:
__________________________________
Suzanne B. Rudy
Vice President, Corporate Treasurer
and Compliance Officer


[Signature Page of Participant to Follow on Schedule A/Grant Letter]





6





--------------------------------------------------------------------------------



Qorvo, Inc.
2012 Stock Incentive Plan
Restricted Stock Unit Agreement
(Service-Based Award for Senior Officers)
Schedule A/Grant Letter
1.    Grant Terms. Pursuant to the terms and conditions of the Company’s 2012
Stock Incentive Plan, as it may be amended (the “Plan”), and the Restricted
Stock Unit Agreement (Service-Based Award for Senior Officers) attached hereto
(the “Agreement”), you (the “Participant”) have been granted an award of
Restricted Stock Units (the “Award”) for _______________ shares of Common Stock
(the “Shares”). Unless otherwise defined herein, capitalized terms in this
Schedule A shall have the same definitions as set forth in the Agreement and the
Plan.
(a)
Granted To:        ____________________

Grant Date:        ____________________
Number of Shares Subject to Award:    ______________________


2.    Vesting of Award.*
(a)    General:
(i)    The Award shall be deemed vested with respect to twenty-five percent
(25%) of the Shares subject to the Award on the first anniversary of the Grant
Date, subject to the continued employment of the Participant with the Company or
an Affiliate through such vesting date;
(ii)    The Award shall be deemed vested with respect to an additional
twenty-five percent (25%) (for a total of fifty percent (50%)) of the Shares
subject to the Award on the second anniversary of the Grant Date, subject to the
continued employment of the Participant with the Company or an Affiliate through
such vesting date;
(iii)    The Award shall be deemed vested with respect to an additional
twenty-five percent (25%) (for a total of seventy-five percent (75%)) of the
Shares subject to the Award on the third anniversary of the Grant Date, subject
to the continued employment of the Participant with the Company or an Affiliate
through such vesting date; and
(iv)    The Award shall be deemed vested with respect to an additional
twenty-five percent (25%) (for a total of one hundred percent (100%)) of the
Shares subject to the Award on the fourth anniversary of the Grant Date, subject
to the continued employment of the Participant with the Company or an Affiliate
through such vesting date.
(b)    Special Post-Termination Vesting Terms. Notwithstanding the provisions of
Section 2(a), the following terms shall apply with respect to the Award:
(i)    In the event of the Participant’s termination of employment or service
for Cause, the Award (and any remaining right to underlying Shares) shall be
forfeited immediately.
__________________________________________
* Subject to terms and conditions of the Plan and/or the Agreement.

A-1





--------------------------------------------------------------------------------



(ii)     In the event of the Participant’s death, the Award shall automatically
fully vest effective as of the date of the Participant’s death.
(iii)    In the event of the Participant’s termination of employment or service
for any reason (including termination due to Disability) other than death or for
Cause, the following terms shall apply with respect to the Award:
(A)    If the Participant (1) has executed within the Statutory Notice Period, a
Release and, if so determined by the Company, a Severance Agreement with the
Company, (2) does not revoke the Release prior to the end of the seven-day
statutory revocation period, and (3) satisfies the Post-Employment Condition,
then the Award shall continue to vest according to the vesting schedule stated
in Section 2(a) above as if the Participant had remained an employee of, or
service provider to, the Company during the Post-Termination Period.
(B)    If the Participant fails to execute such Release and, if applicable,
Severance Agreement, within the Statutory Notice Period, or revokes the Release
prior to the end of the seven-day statutory revocation period, or violates the
Post-Employment Condition, the Award (and any remaining right to underlying
Shares) shall be deemed forfeited in its entirety as of the date of the
Participant’s Termination Date.
(C)    If the Administrator determines in the exercise of its discretion that
the Participant has committed a breach or violation of the Release, the
Severance Agreement, the ICN Agreement or the Post-Employment Condition at any
time on or prior to end of the Post-Termination Period (without regard to when
the Administrator first discovers or has notice of any such breach or
violation), then, in addition to any other remedies available to the Company at
law or in equity as a result of such breach or violation, (1) the Award (and any
remaining right to underlying Shares) shall immediately be forfeited in its
entirety; (2) any Shares and any other benefit subject to the Award that vested
following the Participant’s Termination Date shall immediately be forfeited and
returned to the Company (without the payment of any consideration for such
Shares, including repayment of any amount paid by the Participant with respect
to taxes related to the grant or vesting of the Award), and the Participant
shall cease to have any interest in or right to such Shares and shall cease to
be recognized as the legal owner of such Shares; and (3) any Gain realized by
the Participant with respect to any Shares issued following the Participant’s
Termination Date shall immediately be paid by the Participant to the Company.
The Administrator shall have discretion to determine the basis for termination,
whether any breach of the Release, the Severance Agreement, the ICN Agreement or
the Post-Employment Condition has occurred and to otherwise interpret this
Section 2.
(D)    If, during the Post-Termination Period, the Participant dies, to the
extent the Award is not fully vested as of the date of the Participant’s death,
the Award shall automatically fully vest effective as of the date of the
Participant’s death.
(iv)    Except as otherwise provided in Section 2(b)(v) below, any shares of
Common Stock and any other benefit subject to the Award distributable to the
Participant following termination of employment or service pursuant to Section
2(b) herein shall be issued in accordance with the vesting schedule stated in
Section 2(a) above and shall be distributed on such vesting dates or a later
date(s) within the same taxable year of the Participant, or, if later, by the
15th day of the third calendar month following the date(s) specified in Section
2(a) and the Participant shall not be

A-2





--------------------------------------------------------------------------------



permitted, directly or indirectly, to designate the taxable year of
distribution, or shall otherwise be made in accordance with Code Section 409A
and related regulations.
(v)    Any shares of Common Stock issuable to such person or persons as shall
have acquired the right to the Award by will or by the laws of intestate
succession following the Participant’s death pursuant to Section 2(b)(ii) or
Section 2(b)(iii)(D) above shall be issued to such person or persons on the date
that is the 90th day following the date of the Participant’s death and shall be
distributed on such issuance date or a later date within the same taxable year
of the Participant’s death, or, if later, by the 15th day of the third calendar
month following the taxable year of the Participant’s death and the Participant
(or such person or persons as shall have acquired the right to the Award by will
or by the laws of intestate succession) shall not be permitted, directly or
indirectly, to designate the taxable year of distribution, or shall otherwise be
made in accordance with Code Section 409A and related regulations.
(c)    Defined Terms: In addition to other terms defined herein or in the
Agreement, the following terms shall have the meanings given below:
(i)    “Gain” means the Fair Market Value of the Company’s Common Stock on the
date of sale or other disposition, multiplied by the number of Shares sold or
disposed of.
(ii)    “ICN Agreement” means any Inventions, Confidentiality and
Nonsolicitation Agreement (without regard to the formal title of such agreement)
previously entered into between the Company and the Participant.
(iii)    “Post-Employment Condition” means the Participant may not provide
services (whether as an employee, consultant or advisor) to any for-profit
entity other than the Company or its Affiliates during the Post-Termination
Period without the approval of the Administrator, which may be exercised in its
sole discretion.
(iv)    “Post-Termination Period” means the period commencing on the
Participant’s Termination Date and ending on the date that the last installment
of Shares covered by the Award vests under this Agreement.
(v)    “Release” means an irrevocable (except to the extent required by law to
be revocable) general release of claims, in form acceptable to the Company and
containing such terms as may be specified by the Company in the exercise of its
discretion (which discretion may include, but shall not be limited to, requiring
a broad release of claims in favor of the Company).
(vi)    “Severance Agreement” means a severance or other similar agreement, in
form acceptable to the Company and containing such terms as may be specified by
the Company in the exercise of its discretion (which discretion may include, but
shall not be limited to, requiring restrictive covenants in favor of the
Company).
(vii)    “Statutory Notice Period” means twenty-one (21) days (or such other
applicable statutory notice and/or consideration period) from the date a Release
has been presented to the Participant by the Company.

A-3





--------------------------------------------------------------------------------



3.    Dividends. If the Company pays a dividend at any time after the Grant
Date, such dividends shall be paid to the Participant in accordance with Section
7 of the Agreement and Sections 2(b)(iv) and 2(b)(v) of this Schedule A upon and
to the extent of the vesting of the underlying shares of Common Stock.
[Signature Page to Follow]


By my signature below, I, the Participant, hereby acknowledge receipt of this
Grant Letter and the Agreement. I understand that the Grant Letter and other
provisions of Schedule A herein are incorporated by reference into the Agreement
and constitute a part of the Agreement. By my signature below, I further agree
to be bound by the terms of the Plan and the Agreement, including but not
limited to the terms of this Grant Letter and the other provisions of Schedule A
contained herein. The Company reserves the right to treat the Award and the
Agreement as cancelled, void and of no effect if the Participant fails to return
a signed copy of the Grant Letter within 30 days of receipt.


 
 
 
Signature:__________________________________________
 
Date:_________________________



            


Note: If there are any discrepancies in the name shown above, please make the
appropriate corrections on this form and return to Treasury Department, Qorvo,
Inc., 7628 Thorndike Road, Greensboro, NC 27409-9421. Please retain a copy of
the Agreement, including this Grant Letter, for your files.





A-4



